Berry, J.
(dissenting). I respectfully dissent because the majority opinion does not accord with Massachusetts tort law and is adrift from common real life happenings, including, in particular, the playing of baseball, day upon day, at parties, barbeques, and other social gatherings in homeowner backyards across the Commonwealth, indeed across the nation.
As the majority acknowledges, Massachusetts jurisprudence has not adopted the black letter principles of § 318 of the Restatement (Second) of Torts (1965) in the way this decision interprets those principles. See Andrade v. Baptiste, 411 Mass. 560, 562-563 (1992) (declining to apply § 318); Luoni v. Berube, 431 Mass. 729, 732-733 (2000) (declining to apply § 318); Lev v. Beverly Enterprises-Mass., Inc., 457 Mass. 234, 243 (2010) (declining to apply § 318); Husband v. DuBose, 26 Mass. App. Ct. 667, 672 n.2 (1988) (declining to apply § 318). To this end, the Supreme Judicial Court took pains to distinguish § 318 in Luoni v. Berube, supra.
Furthermore, even if Massachusetts law had wholly adopted § 318, that section only imposes a duty on the land owner *810where a third party created “an unreasonable risk of bodily harm.” On the facts here, a backyard game of baseball is not so unreasonably risky as to impose a duty on a homeowner to immediately end the game to protect guests from possible harm.
In short, the majority opinion creates an untoward extension of tort law, predicated entirely on a section of the Restatement (Second) of Torts that has never been accepted by the Commonwealth’s courts. “As a general principle of tort law, ‘[t]here is no duty so to control the conduct of a third person as to prevent him from causing physical harm to another,’ ” but there is a special duty to third parties “in narrowly prescribed circumstances, where a special relationship exists between the person posing the risk and the one who can prevent the harm.” Lev v. Beverly Enterprises-Mass., Inc, supra at 242, quoting from Restatement (Second) of Torts § 315.
Apart from my reservations concerning the § 318 legal analysis, I see an untoward aftermath on the practical front — it is an indication that the law is not right when it flies in the face of common sense. The reality is that baseball, the quintessential American game, is in constant play at countless gatherings and backyards across the Commonwealth. If the majority’s theory of homeowner liability in these situations is the law of the Commonwealth, these home-based baseball games could be played only on large acreage house lots, with such expanse that there is a mini baseball field, with sufficient outfield and infield buffer for stray hit balls. But, big lot baseball is not the reality of everyday life for most folks; rather, backyard and pick-up baseball games are played every day in smaller lots within our cities and within densely populated suburbs.
To prescind for a moment, the imposition of liability envisioned in the majority opinion may be read so sweepingly as to impose potential homeowner liability where other backyard games are in play: would not a game of horseshoes pose a risk of liability to the homeowner if the heavy pieces were pitched awry and hit a guest; would there not be potential liability looming for a homeowner in a backyard volleyball game, where a tipped ball may go astray and forcefully hit a guest in the face; would not bocee be a liability risk to a homeowner if a guest were to be struck by a hard-thrown ball?
*811In sum, I dissent because the majority’s legal analysis under § 318 of the Restatement (Second) of Torts is not supportable in Massachusetts law. The negative practical effects only serve to highlight the legal problem.